28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff Appellant,v.John Joseph CURRAN;  Glenn Bell;  Stewart Nathan;  SewallSmith, Warden;  Joe Wilson, Assistant Warden;  SergeantCunningham;  Peay;  Robinson;  Sergeant Cocolough;  Boggs;Hutchins;  Lambert, Defendants Appellees.
No. 94-6283.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 19, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA-93-3825-PJM)
George W. Gantt, appellant Pro Se.
John Joseph Curran, Jr., Atty. Gen., Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant has filed a notice of appeal in an action under current consideration by the district court.  We dismiss the appeal for lack of jurisdiction because there is no appealable order.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The district court has entered neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED